Exhibit 10.49

WARNER CHILCOTT

EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

You have been granted a restricted share award (the “Restricted Share Award”) on
the following terms and subject to the provisions of the Share Award Agreement
Terms and Conditions (“Attachment A”) appended hereto and the Warner Chilcott
Equity Incentive Plan, as amended and restated (the “Plan”). Unless defined in
this Restricted Share Award Agreement (together with Attachment A and each annex
thereto, the “Agreement”), capitalized terms will have the meanings ascribed to
them in the Plan. In the event of a conflict among the provisions of the Plan,
this Agreement and any descriptive materials provided to you, the provisions of
the Plan will prevail.

 

Grantee:    [INSERT Full Name] Total Number of Restricted Shares Underlying
Award:                         ordinary shares, par value $.01, of the Company
(“Restricted Shares”) Grant Date:    Vesting Schedule:    Ordinary vesting is
25% on each anniversary of the Grant Date. Special vesting provisions apply in
certain events (see Attachment A).



--------------------------------------------------------------------------------

Attachment A

SHARE AWARD AGREEMENT

TERMS AND CONDITIONS

Section 1. Grant of Restricted Share Award.

(a) Grant. Subject to the terms and conditions of the Plan and this Agreement,
Warner Chilcott plc (the “Company”) hereby grants to the Grantee on the Grant
Date a Restricted Share Award bearing the terms set forth on the cover page of
this Agreement as more fully described herein.

(b) Plan and Defined Terms. This award is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.
Capitalized terms, unless defined herein or in any attachment or annex hereto,
shall have the meaning ascribed to them in the Plan.

(c) Additional Terms for Awards outside the United States. For a Grantee who
resides or is employed outside the United States, this award may be subject to
special terms and conditions set forth in Annex 1. In addition, if the Grantee
relocates to one of the countries with additional provisions set forth in Annex
1, the special terms and conditions for such country shall apply to the
Restricted Shares, to the extent the Company determines that such application is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Company further reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the
Restricted Shares, to the extent the Company determines that it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

Section 2. Issuance of Shares.

(a) Share Issuance. The Company shall cause to be issued Restricted Shares
representing this award, registered in the name of the Grantee (or in the names
of such person and his spouse as community property or as joint tenants with
right of survivorship).

(b) Voting Rights. The Grantee shall have voting rights with respect to the
Restricted Shares.

(c) Dividends. All share dividends, if any, that are paid on unvested Restricted
Shares and all share dividends, if any, that are paid on any share dividends
(any such share dividends, “Restricted Share Dividends”) and all cash

 

Attachment A-1



--------------------------------------------------------------------------------

dividends paid on unvested Restricted Shares (or on Restricted Share Dividends)
(“Cash Dividends”) shall be treated as set forth in Section 3(b).

(d) Section 83(b) Election. A Grantee who is not a resident of or employed in
Puerto Rico may choose to make an election under Section 83(b) of the Code,
which would cause the Grantee currently to recognize income for U.S. federal
income tax purposes in an amount equal to the excess (if any) of the FMV of the
award (determined as of the date of the award) over the Purchase Price (if any),
which excess will be subject to U.S. federal income tax. The form for making a
Section 83(b) election is attached as Annex 3. The Grantee acknowledges that it
is the Grantee’s sole responsibility to timely file the Section 83(b) election
and that failure to file a Section 83(b) election within 30 days after the Grant
Date may result in the recognition of ordinary income on any future appreciation
on the Restricted Shares.

(e) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) as a result of the grant, vesting or settlement of this
award and/or the filing of a tax election as a condition to the grant of this
award, and the Grantee shall make arrangements satisfactory to the Company to
enable it to satisfy all such withholding requirements.

Section 3. Certain Restrictions. The following provisions shall apply to each
Restricted Share until such Restricted Share vests in accordance with Section 4:

(a) The Restricted Shares shall be issued in the name of the Grantee in book
entry form and such shares shall not be assigned, sold, transferred or otherwise
be subject to alienation by the Grantee or the Grantee’s spouse.

(b) All Restricted Share Dividends, all Cash Dividends and all new, substituted
or additional securities or other property (“Additional Property”), shall be
subject to the same restrictions as the Restricted Shares to which such
Restricted Share Dividend, Cash Dividend or Additional Property relates and will
be held in custody by the Company on the same terms as such Restricted Shares.

(c) The holder of such Restricted Shares shall have no liquidation rights with
respect thereto.

(d) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof is terminated by the Company (or the applicable
Subsidiary thereof) for Cause or by the Grantee without Good Reason, then all
unvested Restricted Shares (and all Restricted Share Dividends, Cash Dividends
and Additional Property related to such unvested Restricted Shares) shall be
forfeited, and all of the Grantee’s rights, or the rights of any spouse of such
Grantee, to such unvested Restricted Shares (and such Restricted Share
Dividends, Cash Dividends and Additional Property) shall terminate and all

 

Attachment A-2



--------------------------------------------------------------------------------

unvested Restricted Shares shall be redeemed and cancelled by the Company
without consideration.

(e) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof terminates for any reason other than as provided
in Section 3(d), the vesting of unvested Restricted Shares as of the date of
such termination shall be governed by Section (f) of Annex 2 and all unvested
Restricted Shares as of such date of termination which do not become vested as a
result of the application of such Section (f) shall be forfeited by the Grantee
and redeemed and cancelled by the Company without consideration.

Section 4. Vesting of Restricted Shares.

(a) Vesting. Subject to the provisions of this Agreement, the Restricted Shares
shall vest in accordance with the provisions of Annex 2.

(b) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any Restricted Shares:

(i) the restrictions referred to in Section 3 shall cease to exist with respect
to such Restricted Shares;

(ii) the Company will cause a certificate or certificates to be issued and
delivered or, where applicable, appropriate book entry measures to be taken for
the number of Restricted Shares which have so vested, and the number of shares
represented by the Restricted Share Dividends, if any, paid with respect to such
Restricted Shares; and

(iii) the Company will cause to be delivered to the Grantee any Cash Dividends
or Additional Property with respect to such vested Restricted Shares that are
held in the custody of the Company.

(c) Fully paid. All Restricted Shares delivered pursuant to Section 4(b)(ii)
shall, unless otherwise specified by the Company at the date of grant, be issued
fully paid up to the nominal value of the Restricted Shares and no further money
shall be due and owing in respect of the issue of the Restricted Shares. Any
money required to pay up such Restricted Shares may be received by the Company
from a Subsidiary except where this would otherwise be prohibited by section 60
of the Irish Companies Act 1963.

Section 5. Adjustment of Shares.

In the event of a Recapitalization, the terms of this award (including, without
limitation, the number and kind of ordinary shares subject to this award) shall
be adjusted as set forth in Section 14(a) of the Plan. In the event that the
Company is a party to a merger or consolidation, this award shall be subject to
the agreement of merger or consolidation, as provided in Section 14(b) of the
Plan.

 

Attachment A-3



--------------------------------------------------------------------------------

Section 6. Miscellaneous Provisions.

(a) No Rights to Additional Awards or Retention. This award is a one-time
discretionary award and nothing in this award or in the Plan shall confer upon
the Grantee any claim to be granted future or additional awards under the
Plan. The terms and conditions of this award need not be the same as with
respect to other recipients of awards under the Plan. Nothing in this award or
in the Plan shall confer upon the Grantee any right to continue in Service or
interfere with or otherwise restrict in any way the rights of the Company (or
any Subsidiary employing the Grantee), which rights are hereby expressly
reserved by the Company, to terminate the Grantee’s Service at any time and for
any reason, with or without Cause and free from liability or any claim under the
Plan unless otherwise expressly provided in the Plan or herein or in any other
agreement binding the parties.

(b) Notices. Except as otherwise expressly provided herein, all notices,
requests and other communications under this Agreement shall be in writing and
shall be delivered in person (by courier or otherwise), mailed by certified or
registered mail, return receipt requested, or sent by facsimile transmission, as
follows:

If to the Company, to:

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Grantee, to the address that he most recently provided to the Company,
or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

 

Attachment A-4



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement and the Plan and any other agreements
referred to herein and therein and any annexes, attachments and other documents
referred to herein or therein, constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(d) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Grantee, except that the Company may amend or modify the
Agreement without the Grantee’s consent in accordance with the provisions of the
Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee.

(f) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Grantee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Grantee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(g) Governing Law, Venue. All issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect this Agreement shall be brought in the
courts of the United States for the Southern District of New York, and, by
delivery and acceptance of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts. Each party irrevocably waives any
objection which it may now or hereafter have to the laying of venue of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement in the courts referred to in this paragraph and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

Attachment A-5



--------------------------------------------------------------------------------

(h) Waiver of Jury Trial. The Grantee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

(i) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

Annexes. Any capitalized terms used in any annex or attachment to this Agreement
but not otherwise defined therein have the meanings set forth in this Agreement
or the Plan.

(j) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(k) Grantee Undertaking. The Grantee agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Grantee or upon the Restricted Shares pursuant to the
provisions of this Agreement.

(l) Plan. The Grantee acknowledges and understands that material definitions and
provisions concerning the Restricted Shares and the Grantee’s rights and
obligations with respect thereto are set forth in the Plan. The Grantee has read
carefully, and understands, the provisions of such document.

Section 7. Definitions.

(a) “Affiliate” means, with respect to any Person, any other Person who,
directly or indirectly, controls such first Person or is controlled by said

 

Attachment A-6



--------------------------------------------------------------------------------

Person or is under common control with said Person, where “control” means the
power and ability to direct, directly or indirectly, or share equally in or
cause the direction of, the management and/or policies of a Person, whether
through ownership of voting shares or other equivalent interests of the
controlled Person, by contract (including proxy) or otherwise.

(b) “Business Day” means any day except a Saturday, Sunday or other day on which
applicable law authorizes or requires the closure of commercial banks in
(i) Dublin, Ireland, (ii) New York City or, if applicable, (iii) the place in
which notices, requests or other communications are received or sent by the
Grantee.

(c) “Cause” has the meaning ascribed to such term in the Grantee’s employment or
severance agreement, or if such Grantee is not a party to an employment or
severance agreement or “Cause” is not defined therein, “Cause” means:

(i) the conviction of such Grantee of a felony or comparable crime under
applicable local law (other than a violation of a motor vehicle or moving
violation law) or conviction of such Grantee of a misdemeanor if such
misdemeanor involves moral turpitude; or

(ii) voluntary engagement by such Grantee in conduct constituting larceny,
embezzlement, conversion or any other act involving the misappropriation of any
funds of the Company or any of its Subsidiaries in the course of such Grantee’s
employment; or

(iii) the willful refusal (following written notice) by such Grantee to carry
out specific directions of (A) the Company or (B) any of the Company’s
Subsidiaries with which such Grantee is employed or of which such Grantee is an
officer, which directions are consistent with such Grantee’s duties to the
Company or any of the Company’s Subsidiaries, as the case may be; or

(iv) the material violation by such Grantee of any material provision of any
employment, severance or related agreement to which Grantee is party (other than
for reasons related only to the business performance of the Company or business
results achieved by such Grantee); or

(v) the commission by such Grantee of any act of gross negligence or intentional
misconduct in the performance of such Grantee’s duties as an employee of the
Company or any of its Subsidiaries.

For purposes of this definition, no act or failure to act on such Grantee’s part
shall be considered to be Cause if done, or omitted to be done, by such Grantee
in good faith and with the reasonable belief that the action or omission

 

Attachment A-7



--------------------------------------------------------------------------------

was in the best interest of the Company or any of the Company’s Subsidiaries
with which such Grantee is employed or of which such Grantee is an officer, as
the case may be.

(d) “Change of Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(f) “Disability” has the meaning ascribed to such term in the Grantee’s
employment or severance agreement, or if such Grantee is not a party to an
employment or severance agreement or “Disability” is not defined therein,
“Disability” has the meaning specified in any long-term disability insurance
policy maintained by the Company.

(g) “Disabled” has the meaning ascribed to such term in the Grantee’s employment
or severance agreement, or if such Grantee is not a party to an employment or
severance agreement or if “Disabled” is not defined therein, “Disabled” has the
meaning specified in any long-term disability insurance policy maintained by the
Company.

(h) “Employee” means any individual who is a common-law employee of the Company
or a Subsidiary thereof.

(i) “FMV” with respect to a Restricted Share, means the closing price of an
ordinary share as reported on the composite tape of the Nasdaq Global Market or
any reporting system selected by the Board of Directors of the Company on the
relevant dates or, if no sale of ordinary shares is reported for that date, on
the date or dates that the Board of Directors of the Company determines in its
sole discretion, to be appropriate for purposes of the valuation. Such
determination shall be conclusive and binding on all persons.

(j) “Good Reason”, with respect to any Grantee who is an employee of the
Company, or any of its Subsidiaries (collectively, the “companies”), has the
meaning ascribed to such term in such Grantee’s employment or severance
agreement or, if such Grantee is not a party to an employment or severance
agreement or “Good Reason” is not defined therein, “Good Reason” means:

(a) the assignment to the Grantee of duties materially inconsistent with such
person’s position (including status, offices, titles and reporting requirements)
or any other action by any of the companies which results in a diminution of
such person’s position, authority, duties or responsibilities, or

 

Attachment A-8



--------------------------------------------------------------------------------

(b) any of the companies requiring the Grantee to be based at any office or
location other than the office or location for which such person was hired;

provided, that any event described in clauses (a) or (b) above shall constitute
Good Reason only if the relevant company fails to cure such event within 30 days
after such company’s receipt from the Grantee of written notice of the event
which constitutes Good Reason; provided further, that Good Reason shall cease to
exist for an event on the 90th day following the later of its occurrence or such
person’s knowledge thereof, unless such person has given the relevant company
written notice thereof prior to such date.

(k) “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

(l) “Purchase Price” means the price, if any, paid by the Grantee for the
Restricted Shares.

(m) “Service” means service as an Employee.

(n) “Subsidiary” means, with respect to any specified Person, any other Person
in which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person.

 

Attachment A-9



--------------------------------------------------------------------------------

ANNEX 1

Additional Terms and Conditions of the Share Award Agreement for

Awards outside the United States

This Annex 1 includes additional terms and conditions that govern Restricted
Shares granted in the countries identified below. These terms are general in
nature and based on the securities, tax and other laws in effect in your country
as of February 2010. Such laws are often complex and subject to frequent change.
As such, the Company strongly recommends that you do not rely on this summary as
your only source of information relating to the consequences of your Restricted
Share Award and participation in the Plan and further that you consult your
personal tax or legal advisors for advice as to how the laws in your country
apply to your situation. Finally, note that if you are a citizen or resident of
a country other than the one in which you are working in, the information
contained below may not be applicable to you. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Agreement
or the Plan.

All Restricted Share Awards outside the United States — For awards of Restricted
Shares to Grantees outside the United States, the following additional terms
apply:

 

A. Nature of Award.

 

  i. The Restricted Shares are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered for the Company or
any Affiliate and which are outside the scope of the Grantee’s employment
contract, if any;

 

  ii. The Restricted Shares are not intended to replace any pension rights or
compensation;

 

  iii. The Restricted Shares are not part of fixed, normal or expected
compensation, salary or terms of employment for any purposes, including, without
limitation, calculating any severance, resignation, termination , redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, any Subsidiary employing the Grantee or any Affiliate thereof; and

 

  iv. Nothing in this Restricted Share Award or the Plan shall confer or
otherwise give rise to any acquired rights and the Grantee’s acceptance and
acknowledgment of this award shall constitute a waiver of any and all claims to
the contrary.

 

Annex 1-1



--------------------------------------------------------------------------------

B. Section 4 of the Agreement is amended to include the following additional
subsection at the end thereof

“(d) No Acquired Rights. In the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to vest in
the Restricted Shares under the Plan, if any, will, except as expressly provided
in this Agreement, Annex 2 or in the Plan, terminate effective as of the date
that the Grantee is no longer actively employed and will not be extended by any
notice period (e.g. a period of “garden leave”) mandated under local law. In
consideration of the award, the Grantee irrevocably releases the Company (and
any Subsidiary employing the Grantee) and any Affiliate thereof from any claim
or entitlement to compensation or damages arising from forfeiture of the
Restricted Shares resulting from termination of the Grantee’s employment.”

 

C. Data Privacy.

The Grantee hereby explicitly consents to the collection, processing,
transmission and storage, in any form whatsoever, of any data of a professional
or personal nature described in this Agreement, the Plan and any other grant
materials by and among as applicable, the Company, a Subsidiary employing the
Grantee or any Affiliates thereof that is necessary, in the discretion of the
Company, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan. The Company may share such information with
any party located in the United States or elsewhere, including any trustee,
registrar, administrative agent, broker, stock plan service provider or any
other person assisting the Company with the implementation, administration, and
management of this Restricted Share Award and the Plan. The Grantee thus
authorizes the Company and its Affiliates and any possible recipients described
herein to receive, possess, use, retain and transfer the data in electronic or
other form, for the sole purpose described herein. The Grantee understands that
he or she may refuse or withdraw such consent or authorization without cost by
contacting his or her local human resources representative, provided however,
that the Grantee understands that such refusal or withdrawal may affect his or
her ability to participate in the Plan.

 

Annex 1-2



--------------------------------------------------------------------------------

Italy

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Puerto Rico

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

United Kingdom

 

  i. Section 1(d) of the Agreement is replaced in its entirety and the following
provision applies in lieu thereof:

“(d) Section 431(1) Election. If the Grantee chooses, the Grantee may make an
election under Section 431(1) of the Income Tax (Earnings and Pensions) Act
2003, which would cause the Grantee currently to recognize income for income tax
purposes in an amount equal to the excess (if any) of the FMV of the award
(determined as of the date of the award) over the Purchase Price (if any), which
excess will be subject to income tax and National Insurance contributions. The
form for making a Section 431(1) election is attached as Annex 4. The Grantee
acknowledges that it is the Grantee’s responsibility to timely execute and
return to his employer the Section 431(1) election and that failure to execute
and file a Section 431(1) election within 14 days after the Grant Date may
result in the recognition of ordinary income on any future appreciation on the
Restricted Shares.”

 

Annex 1-3



--------------------------------------------------------------------------------

  ii. Section 6(b) of the Agreement is amended in the case of notices, requests
and other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

 

Annex 1-4



--------------------------------------------------------------------------------

ANNEX 2

VESTING OF RESTRICTED SHARES

Subject to the terms set forth in the Agreement and the Plan, the Restricted
Shares vest as follows:

(a) 25% of the Restricted Shares shall vest on the first anniversary of the
Grant Date;

(b) 25% of the Restricted Shares shall vest on the second anniversary of the
Grant Date;

(c) 25% of the Restricted Shares shall vest on the third anniversary of the
Grant Date;

(d) 25% of the Restricted Shares shall vest on the forth anniversary of the
Grant Date (the first, second, third and forth anniversary of the Grant Date
each a “Vesting Date”).

(e) In connection with a Change of Control, the Restricted Shares still subject
to vesting shall fully vest immediately prior to the consummation of the Change
of Control.

(f) If, prior to a Vesting Date, the Grantee’s employment with the Company or
one of its Subsidiaries is terminated due to death or Disability, by the
employer without Cause or by the Grantee for Good Reason (the date of such
termination of employment, the “Termination Date”), then a portion of the 25% of
the Restricted Shares which were otherwise due to vest on such Vesting Date
shall vest on the Termination Date as follows:

(i) If the Termination Date is more than nine (9) months before the next Vesting
Date, none of such Restricted Shares shall vest;

(ii) If the Termination Date is more than six (6) months but no more than nine
(9) months before the next Vesting Date, 25% of such Restricted Shares shall
vest;

(iii) If the Termination Date is more than three (3) months but no more than six
(6) months before the next Vesting Date, 50% of such Restricted Shares shall
vest; and

(iv) If the Termination Date is three (3) months or less before the next Vesting
Date, 75% of such Restricted Shares shall vest.

 

Annex 2-1



--------------------------------------------------------------------------------

ANNEX 3

Section 83(b) Election

This statement is being made under Section 83(b) of the U.S. Internal Revenue
Code, pursuant to Treas. Reg. Section 1.83-2.

 

(1) The taxpayer who performed the services is:

Name:                                          
                                                                                

Address:                                          
                                                                                

Social Security Number:                                          
                                                            

 

(2) The property with respect to which the election is being made is
             ordinary shares, par value $.01 per share, of Warner Chilcott plc
(“Restricted Shares”).

 

(3) The property was issued on                             .

 

(4) The taxable year in which the election is being made is the calendar year
                    .

 

(5) The property is subject to vesting as follows: the Restricted Shares will
vest ratably over four years in 25% increments.

 

(6) The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) is
$             per share.

 

(7) The amount paid for such property is $             per share.

 

(8) A copy of this statement was furnished to Warner Chilcott (US), LLC for whom
taxpayer rendered the services underlying the transfer of property.

 

(9) This statement is executed on                                         .

 

Annex 3-1



--------------------------------------------------------------------------------

 

    

 

Spouse (if any)      Taxpayer

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his U.S. Federal income tax returns and must be made within 30
days after the execution date of the Share Award Agreement. This filing should
be made by registered or certified mail, return receipt requested. You should
deliver one copy of this form to the Company and retain two copies of the
completed form for filing with your U.S. Federal and state tax returns for the
current tax year and an additional copy for your records.

 

Annex 3-2



--------------------------------------------------------------------------------

ANNEX 4

Section 431(1) Election

Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003

Two Part Election (For this joint election to be valid both Parts A and B must
be signed and dated)

Part A - To be completed by the Employee

 

1. Between

the Employee:                                       
                                         
                                                 

[insert name of employee]

whose National Insurance Number is:                                          
                                                                

[insert NINO]

and

the company (who is the Employee’s employer):
                                         
                                            

[insert name of company]

of Company Registration Number:                                          
                                                                        

[insert CRN]

 

2. Purpose of Election

This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.

The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax

 

Annex 4-1



--------------------------------------------------------------------------------

will be payable (with PAYE and NIC where the securities are Readily Convertible
Assets).

 

Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

 

3. Application

This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:

Number of securities:                                          [insert number]

Description of securities: Ordinary Shares of U.S.$0.01 each

Name of issuer of securities: Warner Chilcott plc

Acquired by the Employee on                                      [insert date]
as Restricted Shares under the Warner Chilcott Equity Incentive Plan.

 

4. Extent of Application

This election disapplies S.431(1) ITEPA: All restrictions attaching to the
securities.

 

5. Declaration

This election will become irrevocable upon the later of its signing or the
acquisition of employment-related securities to which this election applies.

In signing this joint election, I agree to be bound by its terms as stated
above.

 

 

    

/             /

Signature of employee      Date

 

Annex 4-2